UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-10899 Kimco Realty Corporation (Exact name of registrant as specified in its charter) Maryland 13-2744380 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3333 New Hyde Park Road, New Hyde Park, NY 11042 (Address of principal executive offices) (Zip Code) (516) 869-9000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12-b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). Yes oNo ý As of April 24, 2013, the registrant had 408,754,457 shares of common stock outstanding. PART I FINANCIAL INFORMATION Item 1. Financial Statements of Kimco Realty Corporation and Subsidiaries Condensed Consolidated Financial Statements - Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2013 and 2012 5 Condensed Consolidated Statements of Changes in Equity for the Three Months Ended March 31, 2013 and 2012 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PART II OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 4. Mine Safety Disclosures 30 Item 6. Exhibits 30 Signatures 32 2 KIMCO REALTY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share information) March 31, December 31, Assets: Operating real estate, net of accumulated depreciation of $1,801,679 and $1,745,462, respectively $ $ Investments and advances in real estate joint ventures Real estate under development Other real estate investments Mortgages and other financing receivables Cash and cash equivalents Marketable securities Accounts and notes receivable Other assets Total assets $ $ Liabilities: Notes payable $ $ Mortgages payable Dividends payable Other liabilities Total liabilities Redeemable noncontrolling interests Stockholders' equity: Preferred stock, $1.00 par value, authorized 5,961,200 shares, 102,000 shares issued and outstanding (in series) Aggregate liquidation preference $975,000 Common stock, $.01 par value, authorized 750,000,000 shares issued and outstanding 408,622,972 and 407,782,102 shares, respectively Paid-in capital Cumulative distributions in excess of net income ) ) Accumulated other comprehensive income ) ) Total stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 KIMCO REALTY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (in thousands, except per share data) Three Months Ended March 31, Revenues Revenues from rental properties $ $ Management and other fee income Total revenues Operating expenses Rent Real estate taxes Operating and maintenance General and administrative expenses Provision for doubtful accounts Impairment charges Depreciation and amortization Total operating expenses Operating income Other income/(expense) Mortgage financing income Interest, dividends and other investment income Other expense, net ) ) Interest expense ) ) Income from other real estate investments Income from continuing operations before income taxes, equity in income of joint ventures, gains on change in control of interests and equity in income from other real estate investments Provision for income taxes, net ) ) Equity in income of joint ventures, net Gains on change in control of interests Equity in income of other real estate investments, net Income from continuing operations Discontinued operations Income from discontinued operating properties, net of tax Impairment/loss on operating properties sold, net of tax ) ) Gain on disposition of operating properties Income from discontinued operations Gain on sale of operating properties, net of tax - Net income Net income attributable to noncontrolling interests ) ) Net income attributable to the Company Preferred stock dividends ) ) Net income available to the Company's common shareholders $ $ Per common share: Income from continuing operations: -Basic $ $ -Diluted $ $ Net income attributable to the Company: -Basic $ $ -Diluted $ $ Weighted average shares: -Basic -Diluted Amounts attributable to the Company's common shareholders: Income from continuing operations $ $ Income from discontinued operations Net income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 KIMCO REALTY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) Three Months Ended March 31, Net income $ $ Other comprehensive income: Change in unrealized gain on marketable securities, net Change in unrealized gain on interest rate swaps, net - Change in foreign currency translation adjustment, net Other comprehensive income Comprehensive income Comprehensive income attributable to noncontrolling interests ) ) Comprehensive income attributable to the Company $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 KIMCO REALTY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the Three Months Ended March 31, 2013 and 2012 (in thousands) Cumulative Distributions in Excessof Net Accumulated Other Comprehensive Preferred Stock Common Stock Paid-in Total Stockholders' Noncontrolling Total Income Income Issued Amount Issued Amount Capital Equity Interests Equity Balance, January 1, 2012 $ ) $ ) $ Contributions from noncontrolling interests - Comprehensive income: Net income - Other comprehensive income: Change in unrealized gain on marketable securities - Change in unrealized gain on interest rate swaps - Change in foreign currency translation adjustment - Redeemable noncontrolling interests - ) ) Dividends ($0.19 per common share; $0.4156 per Class F Depositary Share, $0.4844 per Class G Depositary Share, $0.4313 per Class H Depositary Share and $0.0458 per Class I Depositary Share, respectively) ) - ) - ) Distributions to noncontrolling interests - ) ) Issuance of common stock - 11 - Surrender of common stock - ) - ) ) - ) Repurchase of common stock - ) - ) Issuance of preferred stock - - 16 16 - - - Exercise of common stock options - 3 - Amortization of equity awards - Balance, March 31, 2012 $ ) $ ) $ Balance, January 1, 2013 $ ) $ ) $ Contributions from noncontrolling interests - 49 49 Comprehensive income: Net income - Other comprehensive income, net of tax: Change in unrealized gain on marketable securities - Change in unrealized gain on interest rate swaps - Change in foreign currency translation adjustment - Redeemable noncontrolling interests - ) ) Dividends ($0.21 per common share; $0.4313 per Class H Depositary Share and $0.3750 per Class I Depositary Share, and $0.3438 per Class J Depositary Share. and $0.3516 per) Class K Depositary Share, respectively) ) - ) - ) Distributions to noncontrolling interests - ) ) Issuance of common stock - 5 - Surrender of restricted stock - ) (1 ) ) ) - ) Exercise of common stock options - 4 - Amortization of equity awards - Balance, March 31, 2013 $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 KIMCO REALTY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months Ended March 31, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Impairment charges Gain on sale of operating properties ) ) Equity in income of joint ventures, net ) ) Gains on change in control of interests ) ) Equity in income from other real estate investments, net ) ) Distributions from joint ventures and other real estate investments Change in accounts and notes receivable Change in accounts payable and accrued expenses Change in other operating assets and liabilities ) Net cash flow provided by operating activities Cash flow from investing activities: Acquisition of and improvements to operating real estate ) ) Acquisition of and improvements to real estate under development ) ) Investment in marketable securities ) - Proceeds from sale/repayments of marketable securities 84 Investments and advances to real estate joint ventures ) ) Reimbursements of investments and advances to real estate joint ventures Investment in other real estate investments ) ) Reimbursements of investments and advances to other real estate investments Investment in mortgage loans receivable ) - Collection of mortgage loans receivable Investment in other investments ) ) Reimbursements of other investments Proceeds from sale of operating properties Net cash flow used for investing activities ) ) Cash flow from financing activities: Principal payments on debt, excluding normal amortization of rental property debt ) ) Principal payments on rental property debt ) ) Proceeds from mortgage/construction loan financings Borrowings/(repayments) under unsecured revolving credit facility, net ) Borrowings under unsecured term loan - Repayments under unsecured term loan/notes ) - Financing origination costs ) ) Redemption of/distribution to noncontrolling interests ) ) Dividends paid ) ) Proceeds from issuance of stock Repurchase of common stock - ) Net cash flow provided by financing activities Change in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Interest paid during the year (net of capitalized interest of $219 and $627, respectively) $ $ Income taxes paid during the year $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 KIMCO REALTY CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Interim Financial Statements Principles of Consolidation - The accompanying Condensed Consolidated Financial Statements include the accounts of Kimco Realty Corporation and Subsidiaries, (the “Company”). The Company’s Subsidiaries includes subsidiaries which are wholly-owned, and all entities in which the Company has a controlling financial interest, including where the Company has been determined to be a primary beneficiary of a variable interest entity (“VIE”) or meets certain criteria of a sole general partner or managing member in accordance with the Consolidation guidance of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”). All inter-company balances and transactions have been eliminated in consolidation. The information furnished in the accompanying Condensed Consolidated Financial Statements is unaudited and reflects all adjustments which are, in the opinion of management, necessary to reflect a fair statement of the results for the interim periods presented, and all such adjustments are of a normal recurring nature. These Condensed Consolidated Financial Statements should be read in conjunction with the Company's 2012 Annual Report on Form 10-K for the year ended December 31, 2012 ("10-K"), as certain disclosures in this Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2013 that would duplicate those included in the 10-K are not included in these Condensed Consolidated Financial Statements. Subsequent Events - The Company has evaluated subsequent events and transactions for potential recognition or disclosure in the financial statements. Income Taxes - The Company elected status as a Real Estate Investment Trust (a “REIT”) for federal income tax purposes beginning in its taxable year ended December 31, 1991 and operates in a manner that enables the Company to maintain its status as a REIT. As a REIT, the Company must distribute at least 90 percent of its taxable income and will not pay federal income taxes on the amount distributed to its shareholders.Therefore, the Company is not subject to federal income taxes if it distributes 100 percent of its taxable income.Most states, where the Company holds investments in real estate, conform to the federal rules recognizing REITs.Certain subsidiaries have made a joint election with the Company to be treated as taxable REIT subsidiaries (“TRS”), which permit the Company to engage in certain business activities in which the REIT may not conduct directly.A TRS is subject to federal and state income taxes on the income from these activities and the Company includes a provision for taxes in its condensed consolidated financial statements. The Company is subject to and also includes in its tax provision non-U.S. income taxes on certain investments located in jurisdictions outside the U.S. 8 Earnings Per Share - The following table sets forth the reconciliation of earnings and the weighted average number of shares used in the calculation of basic and diluted earnings per share (amounts presented in thousands except per share data): Three Months Ended March 31, Computation of Basic Earnings Per Share: Income from continuing operations $ $ Gain on sale of operating properties, net of tax - Net income attributable to noncontrolling interests ) ) Discontinued operations attributable to noncontrolling interests ) Preferred stock dividends ) ) Income from continuing operations available to the common shareholders Earnings attributable to unvested restricted shares ) ) Income from continuing operations attributable to common shareholders Income from discontinued operations attributable to the Company Net income attributable to the Company’s common shareholders for basic earnings per share $ $ Weighted average common shares outstanding Basic Earnings Per Share Attributable to the Company’s Common Shareholders: Income from continuing operations $ $ Income from discontinued operations - Net income $ $ Computation of Diluted Earnings Per Share: Income from continuing operations attributable to common shareholders $ $ Income from discontinued operations attributable to the Company Net income attributable to the Company’s common shareholders for diluted earnings per share $ $ Weighted average common shares outstanding – basic Effect of dilutive securities (a): Equity awards Shares for diluted earnings per common share Diluted Earnings Per Share Attributable to the Company’s Common Shareholders: Income from continuing operations $ $ Income from discontinued operations - Net income $ $ (a) Forthe three months ended March 31, 2013 and 2012, the effect of certain convertible units would have an anti-dilutive effect upon the calculation of Income from continuing operations per share. Accordingly, the impact of such conversion has not been included in the determination of diluted earnings per share calculations. Additionally, there were 12,295,607 and 14,520,258 stock options that were not dilutive at March 31, 2013 and 2012, respectively. The Company's unvested restricted share awards contain non-forfeitable rights to distributions or distribution equivalents. The impact of the unvested restricted share awards on earnings per share has been calculated using the two-class method whereby earnings are allocated to the unvested restricted share awards based on dividends declared and the unvested restricted shares' participation rights in undistributed earnings. New Accounting Pronouncements - In February 2013, the FASB issued new guidance regarding liabilities, Accounting Standards Update ("ASU") 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date (“ASU 2013-04”), effective retrospectively for fiscal years beginning after December 15, 2013 and interim periods within those years. The amendments require an entity to measure obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of the guidance is fixed at the reporting date, as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. In addition, the amendments require an entity to disclose the nature and amount of the obligation, as well as other information about the obligations. The Company is currently assessing the impact that the adoption of ASU 2013-04 will have on the Company’s financial position and/or results of operations. 9 In January 2013, the FASB released ASU 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (“ASU 2013-02”). This guidance is the culmination of the board’s redeliberation on reporting reclassification adjustments from accumulated other comprehensive income. The standard requires that companies present either in a single note or parenthetically on the face of the financial statements, the effect of significant amounts reclassified from each component of accumulated other comprehensive income based on its source (e.g., the release due to cash flow hedges from interest rate contracts) and the income statement line items affected by the reclassification (e.g., interest income or interest expense). If a component is not required to be reclassified to net income in its entirety (e.g., the net periodic pension cost), companies would instead cross reference to the related footnote for additional information (e.g., the pension footnote).The new requirements were effective for public companies in interim and annual reporting periods beginning after December 15, 2012.The adoption of ASU 2013-02 did not have a material impact on the Company’s financial statement presentation or disclosures. In December 2011, the FASB released ASU 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities (“ASU 2011-11”). ASU 2011-11 requires companies to provide new disclosures about offsetting and related arrangements for financial instruments and derivatives. The provisions of ASU 2011-11 are effective for reporting periods beginning on or after January 1, 2013, and are required to be applied retrospectively. The adoption of ASU 2011-11 did not have a material impact on the Company’s financial statement disclosures. Reclassifications – Certain reclassifications have been made to previously recorded amounts to conform to the current year presentation. Specifically, the Company is presenting on its Condensed Consolidated Statements of Income its provision for doubtful accounts as a separate line item included in Operating expenses, which during 2012 was included in Revenues from rental properties.Additionally, the Company made certain other immaterial reclassifications to the Company’s Condensed Consolidated Balance Sheets as of December 31, 2012 to conform to the current presentation. 2. Operating Property Activities Acquisitions - During the three months ended March 31, 2013, the Company acquired the following properties, in separate transactions (in thousands): Purchase Price Property Name Location Month Acquired Cash Debt Assumed Other Total GLA* Santee Trolley Square(1) Santee, CA Jan-13 $ Shops at Kildeer (2) Kildeer, IL Jan-13 - - Village Commons S.C. Tallahassee, FL Jan-13 - - Putty Hill Plaza (3) Baltimore, MD Jan-13 91 Columbia Crossing II S.C. Columbia, MD Jan-13 - Roseville Plaza (Parcel) Roseville, MN Jan-13 - 80 Wilton River Park (4) Wilton, CT Mar-13 $ * Gross leasable area ("GLA") (1) Thisproperty was acquired from a joint venture in which the Company had a 45% noncontrolling interest. The Company evaluated this transaction pursuant to the FASB’s Consolidation guidance and as such recognized a gain of $22.7 million, before income tax, from the fair value adjustment associated with the Company’s original ownership due to a change in control, which is reflected in the purchase price above in Other. (2) Thisproperty was acquired from a joint venture in which the Company had a 19% noncontrolling interest. The Company evaluated this transaction pursuant to the FASB’s Consolidation guidance. This transaction resulted in a change in control with no gain or loss recognized. (3) The Company acquired the remaining 80% interest in an operating property from an unconsolidated joint venture in which the Company had a 20% noncontrolling interest. The Company evaluated this transaction pursuant to the FASB’s Consolidation guidance and as such recognized a gain of $0.5 million from the fair value adjustment associated with the Company’s original ownership due to a change in control, which is reflected in the purchase price above in Other. (4) Theacquisition of this property included the issuance of $5.2 million of redeemable units, which are redeemable at the option of the holder after one year and earn a yield of 6% per annum, which is included in the purchase price above in Other. In connection with this transaction, the Company provided the sellers a $5.2 million loan at a rate of 6.5%, which is secured by the redeemable units. 10 The aggregate purchase price of the properties acquired during the three months ended March 31, 2013 has been allocated as follows (in thousands): Land $ Buildings Above Market Rents Below Market Rents ) In-Place Leases Building Improvements Tenant Improvements Mortgage Fair Value Adjustment ) Other Assets Other Liabilities $ Dispositions – During the three months ended March 31, 2013, the Company disposed of two operating properties, in separate transactions, for an aggregate sales price of $10.3 million. These transactions, which are included in Discontinued Operations, resulted in an aggregate gain of $2.5 million. Impairment Charges - During the three months ended March 31, 2013, the Company recognized an aggregate impairment charge of $2.8 million relating to its investment in two operating properties, which is included in Impairment charges under Operating expenses on the Company’s Condensed Consolidated Statements of Income.The aggregate book value of these properties was $17.5 million. The estimated fair value of these properties is based upon purchase price offers aggregating $14.7 million.These impairment charges resulted from the Company’s efforts to market certain assets and management’s assessment as to the likelihood and timing of such potential transactions (see Footnote 12). 3. Discontinued Operations The Company reports as discontinued operations, properties held-for-sale as of the end of the current period and assets sold during the period. The results of these discontinued operations are included as a separate component of income on the Condensed Consolidated Statements of Income under the caption Discontinued operations.This reporting has resulted in certain reclassifications of 2012 financial statement amounts. The components of income and expense relating to discontinued operations for the three months ended March 31, 2013 and 2012 are shown below. These include the results of operations through the date of each respective sale for properties sold during 2013 and 2012 and the operations for the applicable period for those assets classified as held-for-sale as of March 31, 2013 (in thousands): Three Months Ended March 31, Discontinued operations: Revenues from rental property $ $ Rental property expenses ) ) Depreciation and amortization ) ) Provision for doubtful accounts ) ) Interest expense - ) Other expense, net (3 ) ) Income from discontinued operating properties, before income taxes 66 Impairment of property carrying value, before income taxes ) ) Gain on disposition of operating properties Benefit for income taxes, net 49 Income from discontinued operating properties Net loss/(income) attributable to noncontrolling interests 12 ) Income from discontinued operations attributable to the Company $ $ During the three months ended March 31, 2013, the Company classified as held-for-sale one operating property, comprising 14,600 square feet of GLA.The book value of this property was $0.2 million, net of accumulated depreciation of $0.9 million, which is included in Other assets on the Company’s Condensed Consolidated Balance Sheets. The book value of this property did not exceed its estimated fair value, less costs to sell, and as such no impairment charge was recognized. The Company’s determination of the fair value of this property of $0.2 million was based upon an executed contract of sale with a third party. In addition, the Company completed the sale of one operating property during the three months ended March 31, 2013 which was classified as held-for-sale during 2012 (this disposition is included in Footnote 2 above). 11 4. Investments and Advances in Real Estate Joint Ventures The Company and its subsidiaries have investments in and advances to various real estate joint ventures. These joint ventures are engaged primarily in the operation of shopping centers which are either owned or held under long-term operating leases. The Company and the joint venture partners have joint approval rights for major decisions, including those regarding property operations. As such, the Company holds noncontrolling interests in these joint ventures and accounts for them under the equity method of accounting. The table below presents joint venture investments for which the Company held an ownership interest at March 31, 2013 and December 31, 2012 (in millions, except number of properties): As of March 31, 2013 As of December 31, 2012 Venture Average Ownership Interest Number of Properties GLA Gross Real Estate The Company's Investment Average Ownership Interest Number of Properties GLA Gross Real Estate The Company's Investment Prudential Investment Program (“KimPru” and “KimPru II”) (1) (2) % 61 $ $ % 61 $ $ Kimco Income Opportunity Portfolio (“KIR”) (2) % 58 % 58 UBS Programs (“UBS”) (2)(7)* % 39 % 40 BIG Shopping Centers (2)* % 21 % 22 The Canada Pension Plan Investment Board (“CPP”) (2) % 6 % 6 Kimco Income Fund (2)(6) % 12 % 12 SEB Immobilien (2) % 13 % 13 Other Institutional Programs (2) (8) Various 57 Various 58 RioCan % 45 % 45 Intown (3) - N/A - N/A Latin America Various Various Other Joint Venture Programs (4) (5) Various 86 Various 87 Total $ * Ownership % is a blended rate The table below presents the Company’s share of net income/(loss) for the above investments which is included in the Company’s Consolidated Statements of Income in Equity in income of joint ventures, net for the three months ended March 31, 2013 and 2012 (in millions): Three months ended March 31, KimPru and KimPru II (12) $ $ KIR UBS Programs ) BIG Shopping Centers (9) ) CPP Kimco Income Fund SEB Immobilien Other Institutional Programs RioCan Intown ) Latin America (14) Other Joint Venture Programs (5) (8) (10) (11) (13) Total $ $ (1) This venture represents four separate joint ventures, with four separate accounts managed by Prudential Real Estate Investors (“PREI”), three of these ventures are collectively referred to as KimPru and the remaining venture is referred to as KimPru II. (2) The Company manages these joint venture investments and, where applicable, earns acquisition fees, leasing commissions, property management fees, asset management fees and construction management fees. (3) The Company’s share of this investment is subject to fluctuation and is dependent upon property cash flows. 12 (4) During the three months ended March 31, 2013, the Company amended one of its Canadian preferred equity investment agreements to restructure the investment as a pari passu joint venture in which the Company holds a noncontrolling interest.As a result of this transaction, the Company continues to account for its investment in this joint venture under the equity method of accounting and includes this investment in Investments and advances to real estate joint ventures within the Company’s Condensed Consolidated Balance Sheets. (5) During the three months ended March 31, 2013, a joint venture in which the Company held a noncontrolling interest sold an operating property to the Company for a sales price of $98.0 million.The Company evaluated this transaction pursuant to the FASB’s Consolidation guidance.As such, the Company recognized a gain of $22.7 million, before income tax, from the fair value adjustment associated with its original ownership due to a change in control and now consolidates this operating property. (6) During the three months ended March 31, 2013, the Company purchased an additional 14.49% interest in Kimco Income Fund for $19.9 million. (7) During the three months ended March 31, 2013, UBS sold an operating property to the Company for a sales price of $32.7 million, which was equal to the remaining debt balance.The Company evaluated this transaction pursuant to the FASB’s Consolidation guidance.As such the Company recognized no gain or loss from the fair value adjustment associated with it’s the Company’s original ownership due to a change in control and now consolidates this operating property. (8) During the three months ended March 31, 2013, a joint venture in which the Company held a noncontrolling interest sold an operating property to the Company for a sales price of $14.2 million.The Company evaluated this transaction pursuant to the FASB’s Consolidation guidance.As such the Company recognized a gain of $0.5 million from the fair value adjustment associated with the Company’s original ownership due to a change in control and now consolidates this operating property. (9) During the three months ended March 31, 2013, BIG recognized a gain on early extinguishment of debt of $13.7 million related to a property that was foreclosed on by a third party lender.The Company’s share of this gain was $2.4 million. (10)During the three months ended March 31, 2012, three joint ventures in which the Company holds noncontrolling interests sold three properties, in separate transactions, for an aggregate sales price of $180.0 million.The Company’s share of income related to these transactions was an aggregate gain of$8.3 million. (11) During the three months ended March 31, 2012, a joint venture in which the Company holds a noncontrolling interest sold two encumbered operating properties to the Company for an aggregate sales price of $75.5 million.As a result of this transaction, the Company recognized promote income of $2.6 million.Additionally, the Company evaluated these transactions pursuant to the FASB’s Consolidation guidance.As such, the Company recognized a gain of $2.0 million from the fair value adjustment associated with its original ownership due to a change in control and now consolidates these operating properties. (12) During the three months ended March 31, 2013, KimPru recognized an impairment charge of $3.7 million related to the pending sale of a property to the Company, based on the estimated sales price.The Company’s share of this impairment charge for the three months ended March 31, 2013 was $0.5 million. (13)During the three months ended March 31, 2013, a joint venture in which the Company has a noncontrolling interest recognized an impairment charge of $1.8 million related to the pending sale of one property.The Company’s share of this impairment charge was $0.9 million. (14) During April 2013, the Company entered into an agreement to sell nine operating properties located throughout Mexico which are held in unconsolidated joint ventures in which the Company has noncontrolling interests.This transaction is expected to result in a net gain of approximately $53.2 million, after tax, of which the Company’s share is estimated to be approximately $26.6 million.However, based upon the allocation of the purchase price to the individual properties, three of these properties are expected to result in losses aggregating $4.6 million, of which the Company’s share is estimated to be $2.3 million.As such, the Company has recorded impairment charges equal to its share of these estimated losses during the three months ended March 31, 2013. The table below presents debt balances within the Company’s unconsolidated joint venture investments for which the Company held noncontrolling ownership interests at March 31, 2013 and December 31, 2012 (dollars in millions): As of March 31, 2013 As of December 31, 2012 Venture Mortgages and Notes Payable Weighted Average Interest Rate Weighted Average Remaining Term (months)** Mortgages and Notes Payable Weighted Average Interest Rate Weighted Average Remaining Term (months)** KimPru and KimPru II $ % $ 5.54% KIR % 5.22% UBS Programs % 5.40% BIG Shopping Centers % 5.52% CPP % 5.19% Kimco Income Fund % 5.45% SEB Immobilien % 5.11% RioCan % 5.16% Intown % 4.46% Other Institutional Programs % 5.24% Other Joint Venture Programs % 5.70% Total $ $ ** Average Remaining Term includes extension options 13 5. Other Real Estate Investments Preferred Equity Capital - The Company has provided capital to owners and developers of real estate properties through its Preferred Equity program. As of March 31, 2013, the Company’s net investment under the Preferred Equity program was $281.8 million relating to 497 properties, including 392 net leased properties.During the three months ended March 31, 2013, the Company earned $9.9 million from its preferred equity investments, including $4.3 million in profit participation earned from one capital transaction.During the three months ended March 31, 2012, the Company earned $10.2 million from its preferred equity investments, including $3.7 million in profit participation earned from eight capital transactions. During the three months ended March 31, 2013, the Company amended one of its Canadian preferred equity agreements to restructure its investment, into a pari passu joint venture investment in which the Company holds a noncontrolling interest.As a result of the amendment, the Company continues to account for this investment under the equity method of accounting and from the date of the amendment will include this investment in Investments and advances to real estate joint ventures within the Company’s Condensed Consolidated Balance Sheets. Other – During the three months ended March 31, 2013, the Company funded an aggregate $70.8 million as its participation in a transaction with Supervalu, Inc. (“SVU”) through a consortium led by Cerberus Capital Management, L.P.This investment includes a contribution of $22.3 million to acquire 414 Albertsons locations from SVU through the Company’s current joint venture in Albertsons which the Company now holds a 15.2% noncontrolling ownership interest.The Company recorded this additional investment in Other real estate investments on the Company’s Condensed Consolidated Balance Sheets and will continue to account for its investment in this joint venture under the equity method of accounting.Also included in this aggregate funding is the Company’s contribution of $14.9 million to fund its 15% noncontrolling investment in NAI Group Holdings Inc., a C-corporation, to acquire four grocery banners (Shaw’s, Jewel-Osco, Acme and Star Market) totaling 456 locations from SVU.The Company recorded this investment in Other assets on the Company’s Condensed Consolidated Balance Sheets and will account for its investment under the cost method of accounting.Additionally, as part of this overall funding, the Company acquired 8.2 million shares of SVU common stock for $33.6 million, which is recorded in Marketable securities on the Company’s Condensed Consolidated Balance Sheets. 6. Variable Interest Entities Consolidated Operating Properties Included within the Company’s consolidated operating properties at March 31, 2013, are two consolidated entities that are VIEs, for which the Company is the primary beneficiary. All of these entities have been established to own and operate real estate property. The Company’s involvement with these entities is through its majority ownership and management of the properties. These entities were deemed VIEs primarily based on the fact that the voting rights of the equity investors is not proportional to their obligation to absorb expected losses or receive the expected residual returns of the entity and substantially all of the entity's activities are conducted on behalf of the investor which has disproportionately fewer voting rights. The Company determined that it was the primary beneficiary of these VIEs as a result of its controlling financial interest. At March 31, 2013, total assets of these VIEs were $10.7 million and total liabilities were $0.1 million. The classification of these assets is primarily within real estate and the classification of liabilities are primarily within accounts payable and accrued expenses, which is included in Other liabilities in the Company’s Condensed Consolidated Balance Sheets. The majority of the operations of these VIEs are funded with cash flows generated from the properties.The Company has not provided financial support to any of these VIEs that it was not previously contractually required to provide, which consists primarily of funding any capital expenditures, including tenant improvements, which are deemed necessary to continue to operate the entity and any operating cash shortfalls that the entity may experience. Consolidated Ground-Up Development Projects Included within the Company’s ground-up development projects at March 31, 2013, are two entities that are VIEs, for which the Company is the primary beneficiary. These entities were established to develop real estate property to hold as long-term investments. The Company’s involvement with these entities is through its majority ownership and management of the properties. These entities were deemed VIEs primarily based on the fact that the equity investment at risk is not sufficient to permit the entity to finance its activities without additional financial support. The initial equity contributed to these entities was not sufficient to fully finance the real estate construction as development costs are funded by the partners throughout the construction period. The Company determined that it was the primary beneficiary of these VIEs as a result of its controlling financial interest. 14 At March 31, 2013, total assets of these ground-up development VIEs were $87.9 million and total liabilities were $0.2 million. The classification of these assets is primarily within Real estate under development and the classification of liabilities are primarily within accounts payable and accrued expenses, which is included in Other liabilities in the Company’s Condensed Consolidated Balance Sheets. Substantially all of the projected development costs to be funded for these ground-up development VIEs, aggregating $33.2 million, will be funded with capital contributions from the Company and by the outside partners, when contractually obligated. The Company has not provided financial support to these VIEs that it was not previously contractually required to provide. Unconsolidated Ground-Up Development Also included within the Company’s ground-up development projects at March 31, 2013, is an unconsolidated joint venture, which is a VIE for which the Company is not the primary beneficiary. This joint venture is primarily established to develop real estate property for long-term investment and was deemed a VIE primarily based on the fact that the equity investment at risk was not sufficient to permit the entity to finance its activities without additional financial support. The initial equity contributed to this entity was not sufficient to fully finance the real estate construction as development costs are funded by the partners throughout the construction period. The Company determined that it was not the primary beneficiary of this VIE based on the fact that Company has shared control of this entity along with the entity’s partners and therefore does not have a controlling financial interest. The Company’s investment in this VIE was $17.8 million as of March 31, 2013, which is included in Real estate under development in the Company’s Condensed Consolidated Balance Sheets. The Company’s maximum exposure to loss as a result of its involvement with this VIE is estimated to be $36.2 million, which primarily represents the Company’s current investment and estimated future funding commitments of $18.4 million. The Company has not provided financial support to this VIE that it was not previously contractually required to provide. All future costs of development will be funded with capital contributions from the Company and the outside partner in accordance with their respective ownership percentages. Unconsolidated Redevelopment Investment Included in the Company’s joint venture investments at March 31, 2013, is one unconsolidated joint venture, which is a VIE for which the Company is not the primary beneficiary. This joint venture was primarily established to develop real estate property for long-term investment and was deemed a VIE primarily based on the fact that the equity investment at risk was not sufficient to permit the entity to finance its activities without additional financial support.The initial equity contributed to this entity was not sufficient to fully finance the real estate construction as development costs are funded by the partners throughout the construction period.The Company determined that it was not the primary beneficiary of this VIE based on the fact that the Company has shared control of this entity along with the entity’s partners and therefore does not have a controlling financial interest. As of March 31, 2013, the Company’s investment in this VIE was a negative $11.8 million, due to the fact that the Company had a remaining capital commitment obligation, which is included in Other liabilities in the Company’s Condensed Consolidated Balance Sheets. The Company’s maximum exposure to loss as a result of its involvement with this VIE is estimated to be $11.8 million, which is the remaining capital commitment obligation.The Company has not provided financial support to this VIE that it was not previously contractually required to provide.All future costs of development will be funded with capital contributions from the Company and the outside partner in accordance with their respective ownership percentages. 15 7. Mortgages and Other Financing Receivables: The Company has various mortgages and other financing receivables which consist of loans acquired and loans originated by the Company.The Company reviews payment status to identify performing versus non-performing loans.Interest income on performing loans is accrued as earned. A non-performing loan is placed on non-accrual status when it is probable that the borrower may be unable to meet interest payments as they become due. Generally, loans 90 days or more past due are placed on non-accrual status unless there is sufficient collateral to assure collectability of principal and interest. Upon the designation of non-accrual status, all unpaid accrued interest is reserved against through current income. Interest income on non-performing loans is generally recognized on a cash basis.The following table presents performing and non-performing loans as of March 31, 2013 (in thousands): Number of Loans Amount Performing Loans 25 $ Non-Performing Loans 3 Total 28 $ As of March 31, 2013, the Company had three loans aggregating $19.2 million which were in default for nonpayment of interest only or principal and interest. The Company has placed all of these loans on non-accrual status with respect to the recognition of interest income starting from each loan’s nonperformance date. Nonperformance dates for these loans range from seven months to seven years.The Company assessed each of these three loans and determined that the estimated fair value of the underlying collateral exceeded the respective carrying values as of March 31, 2013. 8. Marketable Securities and Other Investments At March 31, 2013, the Company’s investment in marketable securities was $76.8 million which includes an aggregate unrealized gain of $26.0 million relating to marketable equity security investments. 9. Notes Payable During March 2008, the Company obtained a Mexican peso (“MXN”) 1.0 billion term loan, which bore interest at a fixed rate of 8.58%, subject to change in accordance with the Company’s senior debt ratings, and was scheduled to mature in March 2013.During March 2013, the Company repaid this term loan and entered into a new five year 1.0 billion MXN term loan which matures in March 2018.This term loan bears interest at a rate equal to TIIE (Equilibrium Interbank Interest Rate) plus 1.35% (6.13% as of March 31, 2013).The Company has the option to swap this rate to a fixed rate at any time during the term of the loan. As of March 31, 2013, the outstanding balance on this new term loan was MXN 1.0 billion (USD $80.9 million). During January 2013, the Company repaid the $100.0 million outstanding on its 6.125% senior unsecured notes, which matured in January 2013. 10. Mortgages Payable During the three months ended March 31, 2013, the Company (i) assumed $128.5 million of individual non-recourse mortgage debt relating to the acquisition of four operating properties, including an increase of $2.2 million associated with fair value debt adjustments and (ii) paid off $16.5 million of mortgage debt that encumbered four properties. 11. Noncontrolling Interests Noncontrolling interests represent the portion of equity that the Company does not own in those entities it consolidates as a result of having a controlling financial interest in accordance with the provisions of the FASB’s Consolidation guidance. The Company identifies its noncontrolling interests separately within the equity section on the Company’s Condensed Consolidated Balance Sheets. Noncontrolling interests also includes amounts related to partnership units issued by consolidated subsidiaries of the Company in connection with certain property acquisitions.Partnership units which embody an unconditional obligation requiring the Company to redeem the units for cash at a specified or determinable date (or dates) or upon an event that is certain to occur are determined to be mandatorily redeemable under the FASB’s Distinguishing Liabilities from Equity guidance and are classified as Redeemable noncontrolling interests and presented in the mezzanine section between Total liabilities and Stockholder’s equity on the Company’s Condensed Consolidated Balance Sheets. The amounts of consolidated net income attributable to the Company and to the noncontrolling interests are presented on the Company’s Condensed Consolidated Statements of Income. The following table presents the change in the redemption value of the Redeemable noncontrolling interests for the three months ended March 31, 2013 and March 31, 2012 (amounts in thousands): Balance at January 1, $ $ Issuance of redeemable units - Other 25 - Balance at March 31, $ $ 16 12. Fair Value Measurements All financial instruments of the Company are reflected in the accompanying Condensed Consolidated Balance Sheets at amounts which, in management’s estimation based upon an interpretation of available market information and valuation methodologies, reasonably approximate their fair values except those listed below, for which fair values are reflected.The valuation method used to estimate fair value for fixed-rate and variable-rate debt is based on discounted cash flow analyses, with assumptions that include credit spreads, market yield curves, trading activity, loan amounts and debt maturities.The fair values for marketable securities are based on published, securities dealers’ estimated market values or comparable market sales.Such fair value estimates are not necessarily indicative of the amounts that would be realized upon disposition. As a basis for considering market participant assumptions in fair value measurements, the FASB’s Fair Value Measurements and Disclosures guidance establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entity’s own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). The following are financial instruments for which the Company’s estimate of fair value differs from the carrying amounts (in thousands): March 31, 2013 December 31, 2012 Carrying Amounts Estimated Fair Value Carrying Amounts Estimated Fair Value Marketable securities (1) $ Notes payable (2) $ Mortgages payable (3) $ (1)As of March 31, 2013 and December 31, 2012, the Company determined that $73.8 million and $33.4 million, respectively, of the marketable securities estimated fair value were classified within Level 1 of the fair value hierarchy and the remaining $3.3 million and $3.4 million, respectively, were classified within Level 3 of the fair value hierarchy. (2)The Company determined that its valuation of Notes payable was classified within Level 2 of the fair value hierarchy. (3) The Company determined that its valuation of Mortgages payable was classified within Level 3 of the fair value hierarchy. The Company has certain financial instruments that must be measured under the FASB’s Fair Value Measurements and Disclosures guidance, including available for sale securities and derivatives. The Company currently does not have non-financial assets and non-financial liabilities that are required to be measured at fair value on a recurring basis. The table below presents the Company’s financial assets measured at fair value on a recurring basis as ofMarch 31, 2013 and December 31, 2012, aggregated by the level in the fair value hierarchy within which those measurements fall (in thousands): Balance at March 31, 2013 Level 1 Level 2 Level 3 Marketable equity securities $ $ $
